   Case 1:20-cv-01006-MN Document 7 Filed 08/10/20 Page 1 of 2 PageID #: 67




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ARISTORS LICENSING LLC,                              )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )
                                                     )    C.A. No. 20-1006-MN
                                                     )
ONSOLVE LLC,                                         )
                                                     )    JURY TRIAL DEMANDED
                      Defendant.                     )
                                                     )

                STIPULATION AND ORDER FOR EXTENSION OF TIME

       Plaintiff, Aristors Licensing LLC, by and through its counsel and subject to the approval

of the Court, hereby stipulates and agrees that the time within which Defendant, Onsolve LLC,

may answer, move, or otherwise respond to the Complaint for Patent Infringement (D.I. 1) is

extended through and including September 18, 2020. The reason for this extension is to allow

Defendant additional time to evaluate the claims raised in the Complaint and confer with their

counsel. No party will be prejudiced by this brief extension of time.

                                                     Respectfully submitted,

                                                     GAWTHROP GREENWOOD, PC
                                                     /s/David W. deBruin
                                                     David W. deBruin, Esq. (#4846)
                                                     3711 Kennett Pike, Suite 100
                                                     Wilmington, DE 19807
                                                     Phone: 302-777-5353
 Dated: August 10, 2020                              ddebruin@gawthrop.com

                                                     Attorneys for Plaintiff Aristors Licensing LLC
 Isaac Rabicoff
 Rabicoff Law LLC
 73 W Monroe St
 Chicago, IL 60603
 (773) 669-4590
 isaac@rabilaw.com
  Case 1:20-cv-01006-MN Document 7 Filed 08/10/20 Page 2 of 2 PageID #: 68




SO ORDERED this     day of                 2020.


                                   Honorable Maryellen Noreika
                                   United States District Court Judge




                                     -2-
